Citation Nr: 1418439	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an upper back and neck condition to include cervical or thoracic arthritis with disc damage.

2.  Entitlement to service connection for migraine headaches as secondary to an upper back and neck condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 
 

INTRODUCTION

The Veteran served on active duty from August 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2010 notice of disagreement, the Veteran stated that he would be undergoing disc replacement surgery on his neck.  He also identified the name and location of the hospital where the procedure would take place.  Social Security Administration (SSA) records confirm that the Veteran underwent surgery in April 2010 for a cervical discectomy.  However, records from the surgery have not been associated with the Veterans' VA claims file.  As the surgical records and pre-surgery diagnosis are germane to the issue on appeal, the case must be remanded so that these records can be obtained and considered.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck and back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After securing any necessary release forms, make reasonable attempts to obtain the Veteran's treatment records from Dr. Paul G. Matz at St. Luke's Hospital Brain and Spine Center in Chesterfield, Missouri, specifically any records generated prior to December 2010 related to cervical spine surgery.

3.  After acquiring the aforementioned records, obtain an opinion from an appropriate VA medical professional concerning the Veteran's cervical and thoracic spine conditions.  The medical professional should opine as to whether any cervical or thoracic spine condition is at least as likely as not (a degree of probability of 50 percent or higher) related to, or had its onset during, service.

If the opining physician finds that the Veteran's cervical/thoracic condition is at least as likely as not related to service, he/she should also assess:
   
a. Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that migraine headaches were caused by the Veteran's cervical or thoracic spine condition; and 

b. Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that migraine headaches were aggravated by the Veteran's cervical or thoracic spine condition.  

c. If aggravation is found, the examiner must determine the baseline level of severity of the migraine headaches prior to aggravation by the cervical/thoracic disability.

A complete rationale should be provided for the opinion. The medical professional should address any discrepancies in diagnoses between the Veteran's private treatment provider prior to his April 2010 surgery and the June 2009 VA spinal examination report

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



